United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1055
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Andre Roddy

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                          Submitted: September 23, 2013
                             Filed: October 1, 2013
                                 [Unpublished]
                                 ____________

Before RILEY, Chief Judge, BYE, and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      Andre Roddy entered a plea of guilty to conspiracy to distribute and possess
with intent to distribute cocaine and other controlled substances in violation of 21
U.S.C. §§ 841(a)(1) and 846. Roddy was determined to be a career offender pursuant
to U.S.S.G. § 4B1.1. This designation resulted in an advisory sentencing guidelines
range of 188 to 235 months’ imprisonment. The district court1 imposed a 224-month
term of imprisonment. Roddy appeals this sentence, and we affirm.

       Roddy first asserts procedural error, arguing that the district court failed to
depart downward sua sponte under U.S.S.G. § 4A1.3(b)(1). Roddy posits that he was
entitled to this departure because his career offender designation significantly
overstated the seriousness of his criminal history. Roddy, however, never requested
this departure before the district court but rather raises it for the first time on appeal.
Next, Roddy argues that his sentence is substantively unreasonable. Specifically, he
contends that the district court gave too little weight to his disadvantaged background
and did not reflect the need to provide educational and vocational training as part of
the sentence.

       In reviewing Roddy’s challenge to his sentence, we “first ensure that the
district court committed no significant procedural error.” Gall v. United States, 552
U.S. 38, 51 (2007). Because Roddy raised no procedural objection in the district
court, we consider his procedural claim under the plain-error standard. United States
v. Deegan, 605 F.3d 625, 629 (8th Cir. 2010); see also United States v. McGee, No.
95-1626, 1996 WL 230055, at *1 (8th Cir. May 8, 1996) (holding that where, as here,
the defendant did not seek a departure under U.S.S.G. § 4A1.3 before the district
court, failure to depart is reviewed for plain error). Under plain-error review, Roddy
must show: (1) an error; (2) that is plain; and (3) that affects substantial rights.
Johnson v. United States, 520 U.S. 461, 466-67 (1997) (quoting United States v.
Olano, 507 U.S. 725, 732 (1993)). “A plain error will not be corrected unless [] it
seriously affects the fairness, integrity, or public reputation of judicial proceedings.”
United States v. Mireles, 617 F.3d 1009, 1013 (8th Cir. 2010) (quoting United States
v. Bain, 586 F.3d 634, 640 (8th Cir. 2009)).


       1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                           -2-
       At the sentencing hearing, the district court commented that it was appalled by
Roddy’s criminal history. Even before the present offense, Roddy was convicted of
seven prior crimes, including robbery, residential burglary and battery, as well as
three instances of possessing a controlled substance. Given that the district court
clearly and carefully considered Roddy’s extensive criminal history, we find no error,
much less plain error, in the district court’s failure to depart downward sua sponte
under U.S.S.G. § 4A1.3(b)(1).

       Next, we address Roddy’s substantive reasonableness challenge. We review
the substantive reasonableness of the sentence under a deferential abuse-of-discretion
standard. Gall, 552 U.S. at 41. A district court abuses its discretion in sentencing
when it “(1) fails to consider a relevant factor that should have received significant
weight; (2) gives significant weight to an improper or irrelevant factor; or (3)
considers only the appropriate factors but in weighing those factors commits a clear
error of judgment.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (quoting United States v. Kane, 552 F.3d 748, 752 (8th Cir. 2009)).

       First, we note that Roddy’s within-guidelines sentence is presumptively
reasonable. United States v. Woodard, 675 F.3d 1147, 1152 (8th Cir. 2012). Second,
the district court expressly weighed Roddy’s disadvantaged background against his
criminal history in assessing Roddy’s history and characteristics: “[Y]ou’ve had a
hard life and have been denied most of the advantages that other people have, but I
am somewhat appalled by the criminal history that you have, not only the frequency
of the offenses that you’ve committed, but the violent nature of many of these
[offenses].” In addition, despite Roddy’s contrary contention, the district court did
recommend that Roddy “participate in residential substance abuse treatment and
educational and vocational programs during incarceration.” In considering these
relevant factors and imposing a within-guidelines sentence, we discern no clear error
of judgment. Nor do we find that the district court failed to consider a relevant factor
that should have received significant weight. For these reasons, we find no abuse of

                                          -3-
discretion and conclude that Roddy’s sentence is not unreasonable. Therefore, we
affirm.
                      ______________________________




                                      -4-